Dismissed; Opinion Filed October 16, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00836-CR

                                JERSON MORENO, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F18-34361-I

                              MEMORANDUM OPINION
                      Before Justices Bridges, Molberg, and Partida-Kipness
                               Opinion by Justice Partida-Kipness
       Before the Court is the State’s July 22, 2019 motion to dismiss this appeal. In the motion,

the State raised two grounds for dismissal: the notice of appeal was untimely and the trial court’s

certification of appellant’s right to appeal shows appellant does not have the right to appeal. We

deferred ruling on the motion until the clerk’s record was filed on September 30, 2019.

       A review of the clerk’s record shows that, on November 1, 2018, appellant pleaded guilty

to burglary of a habitation and was placed on deferred adjudication for four years. Thereafter, the

State filed three motions to proceed with adjudication alleging appellant violated six conditions of

his community supervision. Appellant pleaded true to each allegation, and on May 30, 2019, the

trial court found appellant guilty and assessed punishment at six years in prison. On July 10, 2019,

appellant filed his notice of appeal.
       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be legally

invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id. at 523.

The right to appeal in a criminal case is a statutorily created right. See McKinney v. State, 207
S.W.3d 366, 374 (Tex. Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App.

2004); see also TEX. CODE CRIM. PROC. ANN. art. 44.02 (providing right of appeal for defendant);

TEX. R. APP. P. 25.2(a)(2) (rules for appeal by defendant). A timely-filed notice of appeal vests a

court of appeals with jurisdiction. Olivo, 918 S.W.2d at 522.

       Absent a timely filed motion for new trial, appellant’s notice of appeal was due July 1,

2019. See TEX. R. APP. P. 4.1(a), 26.2(a)(1). Appellant’s notice of appeal was filed in the trial

court on July 10, 2019. The notice of appeal is untimely, leaving us without jurisdiction over the

appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo, 918 S.W.2d at

523.

       We grant the State’s motion and dismiss this appeal for want of jurisdiction.




                                                     /Robbie Partida-Kipness/
                                                     ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
190836F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JERSON MORENO, Appellant                          On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
 No. 05-19-00836-CR         V.                     Trial Court Cause No. F18-34361-I.
                                                   Opinion delivered by Justice Partida-
 THE STATE OF TEXAS, Appellee                      Kipness, Justices Bridges and Molberg
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 16th day of October, 2019.